COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-09-138-CV
 
 
AEP ENGINEERING & CONSULTING, INC. d/b/a                        APPELLANT

TEXAS CONVEYORS
INTERNATIONAL
 
                                                   V.
 
ADVANCE LIFTS, INC.                                                            APPELLEE
 
                                              ------------
 
         FROM COUNTY
COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On May 7, 2009, appellant AEP Engineering &
Consulting, Inc. d/b/a Texas Conveyors International filed a notice of appeal
from the trial court=s judgment, which was signed on
December 19, 2008.  On May 18, 2009, we
sent a letter to appellant stating our concern that we are without jurisdiction
because appellant=s motion for new trial was due
on January 19, 2009, but was not filed until March 9, 2009; therefore, it
appeared the notice of appeal was not timely filed.[2]  We informed appellant that unless it or any
party filed a response showing grounds for continuing the appeal on or before
May 28, 2009, the appeal could be dismissed for want of jurisdiction.  Appellant has faxed us a copy of what appears
to be the parties= Rule 11 agreement to
discontinue the appeal.[3]
However, because appellant=s notice
of appeal is untimely, we have no jurisdiction to consider this appeal.  Accordingly, we dismiss this appeal for want
of jurisdiction.[4]
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  July 2, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a).


[3]See Tex. R. Civ. P. 11.


[4]See Tex. R. App. P. 42.3(a).